Barnard,P. J.
The argument against the constitutionality of the arrears law of Brooklyn rests principally upon the lack of power in the legislature to delegate the right of taxation to a board of commissioners. The legislative power of taxation is very great, and the right to delegate it to towns, villages, and municipal agencies is constantly practiced and recognized, and has been for many years. The assessors of the city of Brooklyn are a city agency in respect to taxation, and I do not understand the appellant to question the legality of a tax imposed upon real property through the regular action of this board of assessors. If the arrears of taxes are legally imposed, then the delegation of the authority to remit a portion of the tax so in arrears can in no proper sense be' deemed an imposition of the tax. The tax was imposed and was unpaid, and the land-owner is in no position to object to the reduction of a legal tax. The law apparently is for his benefit, and is designed to collect a less sum in lieu of a greater one legally existing against the land. The arrear is not a new tax, but an abatement of the old; and the argument that the legislature cannot delegate the power of taxation to a commission has no relevancy or force. Ho additional obligation could be imposed by the commission. The law is not liable to objections in other respects. It provides for a hearing even when the proposal is to reduce the amount to be paid by the land. The right to sell follows the right to tax at all. It provides for a list of the *89conclusions of the commission, and for its delivery to all applicants, and it provides for redemption, after sale, for 12 months. It requires a notice of the sale, to be given to every record owner, or person interested in the title by mortgage thereon. A great indebtedness of the city of Brooklyn, occasioned by the default of those who were assessed for their property, could not be met by a more humane law, both in its justice and in the provisions for its execution. Judgment should therefore be affirmed, with costs.
Pratt, J., concurs.